OPINION — AG — ** FISHING — COMMERCIAL ** (1) NETTING, SEINING, OR TRAPPING OF FISH FOR COMMERCIAL USE, THE ADMINISTRATIVE CONSTRUCTION PLACE UPON 29 Ohio St. 228 [29-228] BY SAID DEPARTMENT (WILDLIFE CONSERVATION COMMISSION, FISH AND GAME DEPARTMENT), IS THAT SAID SECTION DOES NOT MAKE IT MANDATORY THAT AN OFFICER OR REGULAR EMPLOYEE OF THE DEPARTMENT BE PHYSICALLY PRESENT AT ALL TIMES WHEN COMMERCIAL FISHING IS GOING ON, BUT THAT SAID ACT CONTEMPLATES THAT THE DEPARTMENT (THROUGH ITS OFFICERS) SHALL PROVIDE SUCH SUPERVISION OF COMMERCIAL FISHING AS THE DEPARTMENT DEEM NECESSARY. (2) 29 Ohio St. 288 [29-288] RELATING TO THE 100 YARDS MINIMUM DISTANCE FROM THE SHORE LINE FOR SETTING NETS, AND REQUIRING NETS TO BE AT LEAST FOUR FEET BELOW THE SURFACE OF THE WATER, WAS TO AVOID INTERFERENCE WITH SMALL BOATS AND SPORT FISHERMAN ON THE BODY OF THE WATER. (FISHING, GAME RANGER, JURISDICTIONAL, STREAM, LAKE) CITE: 29 Ohio St. 288 [29-288] (RICHARD M. HUFF)